ITEMID: 001-98926
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF DUZDEMİR AND GUNER v. TURKEY
IMPORTANCE: 3
CONCLUSION: Remainder inadmissible;Violation of Art. 6-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - award
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Kristina Pardalos;Nona Tsotsoria
TEXT: 5. The applicants were born in 1981 and 1961 respectively and lived in Diyarbakır.
6. On 5 May 1999 the applicants were laid off by the Diyarbakır Sur Municipality (“the Municipality”), with which they had been temporarily employed.
7. The applicants subsequently brought separate actions before the Diyarbakır Labour Court against the Municipality, claiming outstanding salaries, dismissal indemnities, severance pay and other pecuniary rights.
8. On 23 December and 11 November 1999, respectively, the labour court granted the applicants' request and ordered the payment of 324,681,000 Turkish liras (TRL) to the first applicant and TRL 927,531,000 to the second applicant, together with interest. In the absence of an appeal, these judgments became final on 3 January 2000 and 22 November 1999, respectively.
9. At the date of introduction of the applications, the judgment debts were still outstanding. However, in the meantime, friendly settlement agreements were reached between the applicants and the Municipality on 31 July 2008 and 10 February 2005, respectively, and the relevant payments were made to the applicants.
10. The relevant domestic law and practice in force at the material time are outlined in Ekici and Others v. Turkey (no. 28877/03, §§ 11-13, 23 September 2008).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
